           Case: 3:20-cv-00081-SA-JMV Doc #: 7 Filed: 05/21/20 1 of 1 PageID #: 27




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

EVELYN STEVENS,
   Plaintiff,

vs.
                                                     CIVIL NO. 3:20-cv-00081-SA-JMV


COMMISSIONER OF SOCIAL SECURITY,
  Defendant.

                                               ORDER

           After consideration of Defendant’s Motion for Stay of Proceedings, or in the Alternative,

Motion for Temporary Administrative Closure [6], the Court finds that the Motion should be

granted in part.

           THEREFORE, IT IS ORDERED that this action is STAYED for 60 days or until such

time as the Defendant is able to file a copy of the certified transcript of the record, whichever is

earlier.

           This, the 21st day of May, 2020.



                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
